FILED
                             NOT FOR PUBLICATION                            MAR 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DAVID WAYNE WILSON,                              No. 08-16019

               Plaintiff - Appellant,             D.C. No. 2:06-CV-02553-JKS-
                                                  EFB
   v.

 JOHN DOVEY; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                   James K. Singleton, Jr., District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        David Wayne Wilson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing with prejudice his 42 U.S.C. § 1983 action



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

rgs/Research
claiming violations of the Eighth and Fourteenth Amendments due to lack of

privacy in his medical care and medical information. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s dismissal of a complaint

for failure to state a claim under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d
443, 447 (9th Cir. 2000), and we affirm.

        The district court properly dismissed Wilson’s Eighth Amendment claim

because he failed to allege that defendants were deliberately indifferent to his

serious medical needs under Farmer v. Brennan, 511 U.S. 825, 834 (1994).

Wilson’s claim that no medical or security personnel should be present at his

psychiatric appointments amounts to a disagreement with the way that treatment is

provided, which is insufficient to assert a claim of deliberate indifference. See

Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). Moreover, Wilson fails to

allege any physical symptoms or the type of harm required for a deliberate

indifference claim under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(e).

See Oliver v. Keller, 289 F.3d 623, 627-28 (9th Cir. 2002).

        The district court also properly dismissed Wilson’s Fourteenth Amendment

claim because the presence of nurses, psychiatric technicians, and correctional

officers during Wilson’s medical appointments served legitimate penological

interests in maintaining order and providing security. See Procunier v. Martinez,


rgs/Research                               2                                       08-16019
416 U.S. 396, 412 (1974), overruled in part on other grounds by Thornburgh v.

Abbott, 490 U.S. 401 (1989); see also Turner v. Safley, 482 U.S. 78, 89 (1987)

(establishing four-factor test to analyze prisoners’ constitutional claims).

        Wilson’s remaining contentions are not persuasive.

        AFFIRMED.




rgs/Research                               3                                   08-16019